Citation Nr: 1019585	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-30 471	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as a result of exposure to herbicides.   

2.  Entitlement to service connection for a skin disability, 
other than the feet, to include as a result of exposure to 
herbicides.   

3.  Enticement to service connection for a generalized 
arthritic process, to include as a result of exposure to 
herbicides.   

4.  Entitlement to service connection for a low back 
disability, to include as a result of exposure to herbicides.   

5.  Entitlement to a compensable initial rating for jungle 
rot of the feet. 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1975.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 2005 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Little Rock, Arkansas, 
(hereinafter RO).  The case was remanded for additional 
development in July 2007 and is now ready for appellate 
review of the claims for service connection. 

In January 2006, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The issue of entitlement to an increased initial rating for 
jungle rot of the feet addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's active service included duty in the 
Republic of Vietnam during the period of time in which 
exposure to Agent Orange is presumed.  

2.  None of the conditions for which service connection is 
claimed in connection with this appeal are presumed by 
regulation to be the result of exposure to herbicides. 

3.  The weight of the competent evidence is against a 
conclusion that current disability due to hypertension, a 
skin disability other than the feet, or a generalized 
arthritic process is etiologically related to service.   


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

2.  A skin disability other than the feet was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 

3.  A generalized arthritic process was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in October 2004 prior to initial 
adjudication and October 2007 and May 2008 letters that 
informed the appellant of the information and evidence 
necessary to prevail in his claims.  The Veteran was then 
given adequate time to respond, and the matter reajudicated.  
Thus, any initial prejudice as may have occurred due to the 
initial content and timing of the notice provided is 
overcome. 

As for the duty to assist, the service treatment reports and 
VA clinical reports have been obtained, and the Veteran was 
afforded VA examinations in January 2005 and October 2009 
that contain sufficient information to adequately adjudicate 
the Veteran's claims.  In this regard, the October 2009 VA 
examination contained opinions as to whether a back 
disability and a skin disability other than one that involves 
the feet were related service.  Finally and as requested by 
the Board in its July 2007 remand, the Veteran was contacted 
in December 2008 and June 2009 to authorize VA to obtain 
medical information from Charles T. Marrow, M.D.  As the 
Veteran did not provide this authorization, and there is 
otherwise no indication that there are additional records 
that need to be obtained that would assist in the 
adjudication of the claims, the duty to assist has been 
fulfilled with respect to the claims adjudicated below.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
  
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including hypertension and arthritis, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The law provides that "a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).

Regulations provide that if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).

The Board notes initially that as the Veteran served in 
Vietnam, and as there is no affirmative evidence of non- 
exposure, he is presumed to have been exposed to herbicides 
during service. 38 U.S.C.A. § 1116(f).  However, none of the 
disabilities claimed by the Veteran in connection with this 
appeal to have been incurred as a result of exposure to 
herbicides in service are conditions presumed to have been 
the result of exposure to Agent Orange listed at 38 C.F.R. § 
3.309(e).  Nonetheless, service connection may be granted 
without benefit of the presumption if the evidence shows that 
the claimed disability is due to exposure to Agent Orange 
during service or is otherwise related to service.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The examination and medical history accomplished at service 
entrance in October 1967 were silent for the conditions for 
which service connection are claimed.  The Veteran's blood 
pressure at that time was recorded at 124/80.  The service 
treatment reports in addition to showing tinea pedis (for 
which service connection has been granted) showed tinea 
cruris.  Multiple back complaints are also demonstrated 
during service, with the Veteran indicating in November 1968 
that had back pain since a football injury in 1967 prior to 
service.  X-rays at that time showed a possible old chip 
fracture of the posterior lip of the fifth lumbar vertebrae.  
In September 1971, the Veteran was seen for treatment of back 
pain and reported at that time that he originally injured his 
back while playing football in school in 1966.  Blood 
pressure was recorded at 126/92, 122/78 and 120/88 during 
separate visits for medical treatment in June 1974.  The 
September 1975 separation examination did not reflect 
hypertension, a skin disability, arthritis, or a back 
disability.  The medical history collected at that time 
showed the Veteran reporting no history of hypertension and a 
history of recurrent low back pain and that he "did not 
know" if he had a skin disease.  

Reviewing the post service evidence, the Veteran was afforded 
a VA examination in July 1983.  He reported that he was told 
he had elevated blood pressure in service but the examiner 
stated it was apparently not so severe as to require 
treatment.  The Veteran reported to the examiner that he was 
evaluated for hypertension again approximately one and a half 
years previously and was told he had elevated blood pressure 
and placed on Hydrothorazine.  He reported that he had been 
taking this medication since that time and felt that his 
blood pressure was being satisfactorily controlled.  The 
diagnoses following the July 1983 VA examination were mild 
essential hypertension well controlled by medication and 
chronic lumbosacral strain with minimal findings on 
examination.  An x-ray of the lumbar spine showed mild 
narrowing of the fifth lumbar disc interspace with no 
evidence of spondylolysis or spondylolisthesis.  

The evidence thereafter includes private clinical reports 
dated from 1998 to 2004 reflecting hypertension, degenerative 
joint disease of the neck, shoulders and lumbosacral spine, 
and gouty arthropathy.  VA outpatient treatment records dated 
trough 2009 have also been obtained, with a March 2003 VA 
outpatient report noting that the Veteran had been 
complaining about ongoing back pain for years.  It was 
reported that the Veteran had a work related back injury in 
1982 and the Veteran noted that playing football when he was 
younger may have been a factor with regard to his back 
problems.  An April 2003 examination at a VA medical facility 
noted a history of hypertension having been first diagnosed 
in 1978 and that the Veteran sustained a back injury while 
playing sports as well as in 1982 while at work.  The veteran 
noted problems with a red pruritic rash since 1969 and that 
he used an antifungal topical cream.  

The Veteran was afforded a VA general medical examination in 
January 2005 that included an examination of the skin that 
showed no evidence of a skin rash after the Veteran reported 
a history of a recurrent rash of the skin.  The diagnosis was 
xerosis of the skin, not currently found on examination.  
With regard to hypertension, it was noted that the Veteran 
had this condition since 1979 and that he was on hypertensive 
medication.  The diagnosis was essential hypertension, under 
treatment.  With regard to the back, the Veteran reported a 
history of low back pain since 1968, and the diagnosis was 
age related degenerative change of the cervical and lumbar 
spines. 

An August 2004 statement from the previously referenced 
Charles T. Marrow, M.D., noted in pertinent part that the 
Veteran's hypertension and degenerative joint disease of the 
neck, shoulder, lumbar spine, and knees, and chronic fungal 
rash were "aggravated by [the Veteran's] military service 
after being exposed to Agent Orange while serving in the 
Vietnam War."  The Board remand requested that the RO 
contact Dr. Marrow to clarify this opinion but, as indicated 
above, the Veteran has failed to submit the requisite 
authorization to obtain these records. 

The Veteran was afforded a VA examination in October 2009 
that was preceded by a review of the claims file.  The 
reports from this examination reflect a discussion of the 
pertinent clinical history, to include reference to specific 
service treatment reports and post service medical records.  
With regard to a skin condition other that tinea pedis, the 
VA physician who conducted the October 2009 found that the 
service treatment records supported a conclusion that the 
Veteran was treated for tinea pedis, and concluded that it 
was at least as likely as not that his current tinea pedis 
was the result of service.  As for a skin condition not 
involving the feet, she noted that there were no complaints 
or evidence upon examination of tinea cruris or corporis and 
that while there was a rash involving the Achilles tendon, 
this was associated with superficial varicosities, was 
venostasis dermatitis, and was not military related.  

Applying the pertinent legal criteria to the facts as set 
forth above, the Board notes initially that the adjudication 
of the Board includes the responsibility of determining the 
weight to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  
The Court has held, for example, that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence. Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
medical opinion based upon speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the claimant's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion based on an inaccurate history provided by the 
Veteran is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

Bearing some of the above precedent in mind, the Board finds 
that the probative value of the August 2004 opinion of Dr. 
Marrow is outweighed by the other medical evidence of record.  
In this regard, Dr. Marrow provided no rationale for his 
opinion and was not supported by any clinical findings.  This 
was in stark contrast to the opinions following the October 
2009 VA examination which included rationales for the 
opinions and included citation to specific in-service and 
post service clinical evidence.  Also weighing against the 
claims is the separation examination, which is silent for all 
the conditions for which service connection is claimed.  

With respect to hypertension, given the lack of a supporting 
rationale or evidence to support Dr. Marrow's opinion, the 
more probative evidence as to this issue are the normal blood 
pressure readings during service and the fact that the 
earliest reference to hypertension is 1978 (although the 
Veteran referred to an onset of hypertension in 1981 or 1982 
at the July 1983 VA examination).  As for generalized 
arthritis, the earliest post service reference to this 
condition is from 1998.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Thus, as this condition was also not shown in service, the 
Board finds the opinion of Dr. Marrow to be of insufficient 
probative value to equate with this negative evidence.  In 
view of this, a basis upon which to establish service 
connection for hypertension and a generalized arthritic 
process has not been presented, and this aspect of the appeal 
is denied.  

With regard to a skin disease other than that involving the 
feet, the January 2005 VA examination did not reflect any 
skin rashes, and the October 2009 VA examination revealed no 
tinea cruris or corporis.  The examiner specifically found 
that the rash on the Achilles tendon shown at time was not 
related to service.  Again, this opinion as to this matter is 
more probative to the Board than that of Dr Morrow.  
Accordingly, a basis upon which to establish service 
connection for a skin disability, other than the feet has not 
been presented.  

As for the assertions made by and on behalf of the Veteran, 
to include in sworn testimony to the undersigned, that the 
conditions for which service connection are claimed are 
related to service, to include exposure to Agent Orange 
therein, such assertions cannot be used to establish a claim 
as laypersons are not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  
Espiritu; cf. Jandreau.  Finally, in reaching its 
conclusions, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claims for service connection for 
hypertension, a skin disability, other than the feet, and a 
generalized arthritic process, the doctrine is not for 
application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for hypertension, to 
include as a result of exposure to herbicides, is denied.     

Entitlement to service connection for a skin disability, 
other than the feet, to include as a result of exposure to 
herbicides is denied.   

Entitlement to service connection for a generalized arthritic 
process, to include as a result of exposure to herbicides, is 
denied.    


REMAND

With respect to the back, the 2009 VA examiner apparently 
concluded the Veteran's disability was related to his pre-
service injury, (which was referenced in the service 
treatment records, and indicated by in-service X-ray 
reports).  This raises the question of whether the condition 
underwent an increase in severity during service.  A clear 
opinion on that question should be sought.  

In addition, a March 2010 statement received from the Veteran 
represents a notice of disagreement with the rating assigned 
for tinea pedis by a December 2009 rating decision, and the 
Veteran requested the completion of a statement of the case 
addressing this issue.  As such, the Board is obligated to 
remand this issue for the issuance of a statement of the case 
that addresses the issue.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be provided to 
the physician who conducted the October 
2009 VA examination for an opinion as to 
whether a pre-service football injury of 
the Veteran's back underwent an increase 
in severity during service, beyond its 
natural progression.  A full rationale 
should be included with the opinion, and 
in the event it is not possible to 
provide the requested opinion without 
resort to speculation, that conclusion 
should be explained.  If the physician is 
not available, the requested opinion 
should be sought from another qualified 
individual.  

2.  Thereafter, the matter should be re-
adjudicated, an if the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of 
the case before the case is returned to 
the Board.  

3.  The RO should issue a statement of 
the case and notification of the 
appellate rights with respect to the 
issue of entitlement to an increased 
initial rating for tinea pedis.  The 
Veteran is reminded that to vest the 
Board with jurisdiction over this issue, 
a timely substantive appeal with respect 
to this issue must be filed.  38 C.F.R. § 
20.202 (2009).  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


